DOOLIN, Vice Chief Justice.
Frank Burns petitions the court to assume original jurisdiction and issue writ of mandamus to the County Election Board of Oklahoma County to place his name on the ballot for the Democratic Primary Election of August 26, 1986 as candidate for the office of County Assessor. The said Election Board has heretofore on July 17, 1986 stricken his name as candidate in reliance on 19 O.S.1981 § 131(C).
Upon oral argument presented in open court this date and all parties having filed briefs, we hereby assume original jurisdiction under Article 7, Section 4, Constitution of the State of Oklahoma. We find that subsections (A), (B), and (C) of 19 O.S.1981 § 131 should be read together, and that the *1265doctrine “Expressio unius est exclusio al-terius ” controls. By enumerating as county officers in subsections (A) and (B) the court clerk, sheriff, county clerk, superintendent of schools, assessor, treasurer, commissioners and surveyor, the legislature in subsection (C) prohibited those county officers from running for any other county or state office unless they resign. Subsection (C) does not, however, prohibit petitioner from running for county assessor while he remains a member of the county excise board, a position not enumerated in subsection (A) or (B) of the act.
The County Election Board of Oklahoma County is hereby directed to place the name of Frank Burns on the ballot to be used at the Democratic Primary Election on August 26, 1986, for Democratic Nominee for the Office of County Assessor, Oklahoma County, Oklahoma.
HODGES, OPALA, KAUGER and SUMMERS, JJ., concur.
SIMMS, C.J., dissents.